Citation Nr: 1046533	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a November 2009 decision, the Board denied the Veteran's 
appeal as to service connection for PTSD.  He appealed to the 
U.S. Court of Appeals for Veterans Claims (Veterans Court).  In 
May 2010, the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans' Affairs (the Parties), 
vacated the Board decision, and remanded the matter to the Board 
for compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, other than 
PTSD, which was incurred in active service.  

2.  The Veteran has not had PTSD during any time since he filed 
his claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, other than PTSD, have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

2.  The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after 
discharge from service, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f). The diagnosis of PTSD must comply with the criteria set 
forth in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, of the American Psychiatric Association 
(DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).  

VA recently revised the rule which addresses service connection 
for PTSD. 75 Fed. Reg. 39843 (July 13, 2010). That revision 
applies to all claims pending before VA on or after the rule's 
effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of posttraumatic stress disorder and that 
the veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, 
and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor. For purposes of this paragraph, 
"fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, or any other 
point, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.  

VA received the Veteran's claim for service connection for PTSD 
in February 2005.  In a statement received in June 2006, he 
reported that he was aboard an aircraft that received enemy fire 
during his service in Vietnam.  

Service personnel records show that the Veteran served in the 
U.S. Army in the Republic of Vietnam in 1968 and 1969.  He was a 
parachute rigger, served with the 109th quartermaster company, 
and was awarded a parachute badge.  

Service treatment records document that in March 1969 a mental 
hygiene consultation was sought for discharge of the Veteran as a 
nonconformist, the provisional diagnosis was "No psychiatric 
disease", providing evidence against this claim.  Report from 
the consult was that the mental hygiene department agreed with 
the diagnosis.  There is no report of medical examination of 
record from the time of the Veteran's discharge from service.  A 
report of medical history from March 1969, for the purpose of 
discharge, includes the Veteran's acknowledgement that he did not 
then have nor had ever had nervous trouble of any sort, frequent 
or terrifying nightmares, loss of memory or amnesia, or 
depression or excessive worry.  This is evidence that the Veteran 
did not have a psychiatric disease during service.  

VA treatment records document that the Veteran was diagnosed as 
suffering from some mild depression in March 2003 and prescribed 
Paxil.  He was screened for PTSD in January 2006, answered in the 
negative to all questions involving specific symptoms, and 
assigned a PTSD score of zero.  Depression screen was positive.  
These records tend to show that the Veteran suffered from 
depression since prior to when VA received his claim, but did not 
suffer from PTSD.  

VA afforded the Veteran a compensation and pension (C&P) 
examination in October 2006 to determine if he had PTSD as a 
result of an in-service stressor.  The examiner indicated that 
she had reviewed the Veteran's claims file.  With regard to his 
military service, the examiner noted the Veteran's report that 
during service he was jumpy and did not want to go to work 
because his work involved duty in aircraft that were receiving 
enemy fire.  

After listing results of the examination, including that the 
Veteran's mood was dysphoric and affect constricted, the examiner 
noted the Veteran's report of in-service stressors.  This report 
included the Veteran's account of being subject to enemy attack, 
running toward the latrine for cover, and that a rocket hit the 
latrine before he got there.  

Next the examiner detailed the DSM-IV requirements for PTSD and 
found that the Veteran used to have many more symptoms of PTSD 
but most of the symptoms had either stopped or were very rare.  
Ultimately, she found that the Veteran did meet the DSM-IV 
criteria for a stressor (consisting of being subject to fire from 
the enemy during service in Vietnam), but did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  

This part of the examination report is evidence against a grant 
of service connection for PTSD because it is expert evidence that 
the Veteran does not have PTSD.  The examiner relied on adequate 
facts and data, she is a licensed psychologist and there is thus 
reason to find that she reliably applied reliable appropriate 
principles to that data, and she fully explained her conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although the Veteran applied for service connection for PTSD, and 
thereby asserts that he suffers from that mental disease, the 
Board finds that he is not competent to render a diagnosis of 
PTSD.  The Veteran has not shown that he has any expertise in the 
area of diagnosing mental disease.  In other words he is a 
layperson, not an expert in the field.  Whether a layperson is 
competent to render a diagnosis depends on the nature of the 
medical question.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(indicating that a layperson could diagnose varicose veins by 
sight alone).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

In Jandreau, the Court of Appeals for the Federal Circuit 
(Federal Circuit) also indicated that the complexity of a 
condition is a factor in determining whether a layperson is 
competent to render a diagnosis.  Id.  (explaining in footnote 4 
that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions, such as a type of 
cancer).

The diagnosis of PTSD, as differentiated from some other mental 
disease, is a complex question and requires knowledge not only of 
symptoms but also of experienced application of the DSM-IV.  It 
is not a question that can be answered by mere observation.  
Hence, the Veteran's determination that he suffers from PTSD is 
not competent evidence.  

There is no competent evidence of record showing that the Veteran 
has had PTSD at any point since he filed his claim in February 
2005.  As such, his appeal as to the issue of service connection 
for PTSD must be denied.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (the claimed condition must have been present at 
some time during the course of the claim in order for service 
connection to be granted).  There is no reasonable doubt to be 
resolved as to that issue.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

Although the Veteran claimed entitlement to service connection 
for PTSD, without mentioning any other mental disease, the Board 
has considered whether service connection is warranted for 
diseases diagnosed during the course of his claim and appeal.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (explaining that 
VA should construe a claim based on the reasonable expectations 
of a non-expert claimant).  

In the August 2006 examination report, the psychologist provided 
diagnoses of anxiety disorder - not otherwise specified, and 
dysthymic disorder.  She explained the relationship of these 
conditions to the Veteran's military service as follows:  

This veteran would have met the criteria 
for PTSD a few years ago when he had more 
symptoms.  At this time, he does not have 
enough symptoms to meet the diagnostic 
criteria for PTSD.  He relates his sad mood 
and loneliness had an onset with the death 
of his second wife about 9 years ago.  He 
says  the tension and nervousness began in 
Vietnam.  He does not meet the diagnostic 
criteria for a major depressive episode.  
He has had the sad mood for more than 2 
years along with poor concentration, 
problems with decision-making and some 
feelings of hopelessness.  His Anxiety 
Disorder is likely remnant of PTSD.  His 
dysthymia is likely related to his PTSD and 
his wife's death, which left a void in his 
life.  It is at least as likely as not that 
the anxiety disorder is related to symptoms 
of being fired on during combat in Vietnam, 
and symptoms that do not quite meet the 
diagnostic criteria for PTSD.  

This opinion essentially provides that the Veteran's dysthymic 
disorder and anxiety disorder are at least as likely as not due 
to his military service.  Again, the examiner relied on 
sufficient facts and data, appears to have reliably applied 
appropriate expert principles to those facts and data, and 
explained her conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  This opinion is evidence favorable to a grant 
of service connection for an acquired psychiatric disorder, other 
than PTSD.  

Evidence favorable to a grant of service connection for an 
acquired psychiatric disorder, other than PTSD, includes this 
examination report and the Veteran's statements.  Evidence 
unfavorable to a grant of service connection for an acquired 
psychiatric disorder, other than PTSD, includes the negative 
findings of psychiatric disease or symptoms of psychiatric 
disease during service, the long period of time from when he was 
discharged and the first evidence of treatment or complaint of 
psychiatric symptoms, and the fact that at least some of his 
symptoms are attributed to a post service event, the death of his 
spouse.  The only expert evidence in this case as to service 
incurrence is the C&P examination report.  

After weighing the favorable evidence against the unfavorable 
evidence, the Board finds that the evidence is balanced.  
Resolving reasonable doubt in favor of the Veteran, service 
connection must be granted for an acquired psychiatric disorder 
other than PTSD.  

This finding does not suggest that all of the Veteran's 
psychiatric problems are related to his military service.  
Clearly, the death of the Veteran's spouse and other factors 
outside of service must be taken into consideration in 
determining the nature and extent of the disability related to 
the Veteran's military service from September 1967 to May 1969, 
more than 40 years ago.  Further, the Veteran clearly does not 
have PTSD.  The extent of the disability related to service 
appears mild, however, the nature and extent of the disability 
related to service is not before the Board at this time.   

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in March 2005 and June 2006.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  

To the extent that any required notice provided in the June 2006 
letter (sent after the initial adjudication of the claim in June 
2005) was not provided in the March 2005 letter, the Veteran then 
had a meaningful opportunity to participate in the processing of 
his claim prior to readjudication of the claim by issuance of the 
statement of the case in September 2006.  Hence any timing error 
with regard to the notice that was provided has been cured.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

Notice was not provided as to how VA assigns disability ratings 
and effective dates.  As to the question of service connection 
for PTSD, this error is harmless because service connection has 
been denied for that condition in this decision so no effective 
date or disability rating will be assigned with regard to PTSD.  
The Board here grants service connection for an acquired 
psychiatric disorder other than PTSD.  Determinations as to the 
proper effective date and disability rating will be made by the 
RO in the first instance.  The Veteran will have an opportunity 
to appeal either or both of those determinations.  Hence, the 
Board finds that, at this point in time, there is no prejudice to 
the Veteran resulting from the lack of notice as to these two 
elements, with regard to the question of service connection for 
an acquired psychiatric disorder other than PTSD.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service treatment and personal records and VA treatment records 
are associated with the claims file.  VA afforded the Veteran an 
adequate examination in August 2006.  The instruction in the 
joint motion was for the Board to address the applicability of 
Clemons v. Shinseki to the instant case.  The Board has complied 
with the joint motion.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, other 
than PTSD, is granted.  

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


